UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1317



AGUS SETYO BUDI,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-534-371)


Submitted:   May 27, 2005                  Decided:    July 11, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Emily Anne Radford, Assistant Director, Jean-Michel Voltaire,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Agus Setyo Budi, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming, without opinion, the immigration judge’s

order denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).

              Because the Board affirmed under its streamlined process,

the immigration judge’s decision is the final agency determination.

Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).            We will

reverse this decision only if the evidence “‘was so compelling that

no reasonable fact finder could fail to find the requisite fear of

persecution.’”     Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).            We

have reviewed the administrative record and the immigration judge’s

decision and find substantial evidence supports the conclusion that

Budi failed to establish the past persecution or well-founded fear

of   future    persecution   necessary   to   establish   eligibility   for

asylum.   See 8 C.F.R. § 1208.13(a) (2004) (stating that the burden

of proof is on the alien to establish eligibility for asylum);

Elias-Zacarias, 502 U.S. at 483 (same).

              Next, we uphold the denial of Budi’s application for

withholding of removal. The standard for withholding of removal is

“more stringent than that for asylum eligibility.”           Chen v. INS,

195 F.3d 198, 205 (4th Cir. 1999).        An applicant for withholding


                                  - 2 -
must demonstrate a clear probability of persecution.        INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).       As Budi failed to

establish refugee status, he cannot satisfy the higher standard

necessary for withholding.

          Furthermore, we conclude substantial evidence supports

the immigration judge’s determination that Budi did not establish

it was more likely than not that he would be tortured if removed to

Indonesia, see 8 C.F.R. § 1208.16(c)(2) (2004), and thus, that

Budi’s petition for protection under the CAT was properly denied.

          Accordingly, we deny Budi’s petition for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                   PETITION DENIED




                              - 3 -